DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15, 19 in the reply filed on 9/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15, 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 

1. A numerical control system that controls machine drive systems included in a machine tool that performs machining using a tool, according to a numerical control program, the system comprising: processing circuitry to acquire a disturbance force or a disturbance torque applied to each of the machine drive systems, and coordinate-transform the disturbance force or the disturbance torque into a tool reference coordinate system for output; and to calculate cutting process parameters that determine characteristics of a cutting process model and dynamic characteristic parameters that determine characteristics of a dynamics model of the machine tool, using the disturbance force or the disturbance torque output, states of the machine drive systems, predetermined equation models, and cutting conditions, wherein the equation models define relationships between the cutting process parameters, the dynamic characteristic parameters, and the disturbance force or the disturbance torque.

2. The numerical control system according to claim 1, wherein the processing circuitry acquires the disturbance force or the disturbance torque from a detection result detected by a sensor to detect a disturbance force or a disturbance torque applied to each of the machine drive systems.

3. The numerical control system according to claim 1, wherein the processing circuitry further estimates the disturbance force or the disturbance torque applied to each of the machine drive systems, using a detection result detected by one or more sensors each of which to detect velocity or acceleration of corresponding one of the machine drive systems, wherein the processing circuitry acquires the disturbance force or the disturbance torque.

4. The numerical control system according to claim 1, wherein when the disturbance forces or the disturbance torques acquired include components in the same direction on tool reference coordinates, the processing circuitry selects a combination in which directions are independent from each other from the disturbance forces or the disturbance torques acquired.

5. The numerical control system according to claim 3, wherein one of the machine drive systems includes a first structure and a second structure including a motor, the processing circuitry calculates an actual power of machine drive system that is a resultant of forces applied to the first structure, based on a plurality of first structure models of the first structure and the detection result, calculates a command power of machine drive system that is a force applied by the motor to the one of the machine drive systems, based on a second structure model of the second structure, a detection result of a motor current flowing through the motor, and a detection result of a position of the motor, and estimates the disturbance force or the disturbance torque using the actual power of machine drive system and the power command of machine drive system, and the plurality of first structure models have different frequency characteristics determined according to a plurality of divided frequency bands.

6. The numerical control system according to claim 3, wherein one of the machine drive systems includes a first structure and a second structure including a motor, the processing circuitry calculates an actual power of machine drive system that is a resultant of forces applied to the first structure, based on a first structure model of the first structure and the detection result, calculates a power command of machine drive system that is a force applied by the motor to the one of the machine drive systems, based on a second structure model of the machine drive system including the motor of the machine drive system, a detection result of a motor current flowing through the motor, and a detection result of a position of the motor, and estimates the disturbance force or the disturbance torque using the actual power of machine drive system and the power command of machine drive system, and one of the structures constituting the one of the machine drive systems is divided into a first inertial body model and a second inertial body model for modeling, the first structure model includes the first inertial body model, and the second structure model includes the second inertial body model.

7. The numerical control system according to claim 5, wherein the processing circuitry corrects time lags produced between a signal indicating the detection result of the motor current, a signal indicating the detection result of the position of the motor, and a signal indicating the detection result of the sensor, and estimates the disturbance force or the disturbance torque, using the signals corrected in the time lags.

8. The numerical control system according to claim 1, wherein one of the machine drive systems includes a first structure and a second structure including a motor, the numerical control system further includes a function to simulate a cutting force produced between the tool and a workpiece machined by the tool, based on a detection result of a motor current flowing through the motor, a detection result of a position of the motor, the cutting conditions, and the cutting process model, and simulate a disturbance force or a disturbance torque produced at each of the machine drive systems and a relative position deviation between the tool and the workpiece when a cutting force is produced, based on the dynamics model.

9. The numerical control system according to claim 8, wherein the processing circuitry calculates a difference between the disturbance force output and the disturbance force simulated, or a difference between the disturbance torque output and the disturbance torque simulated, and calculates the cutting process parameters and the dynamic characteristic parameters when the calculated difference is larger than a threshold.

10. The numerical control system according to claim 8, wherein the processing circuitry further issues an instruction to execute calculation of the cutting process parameters and the dynamic characteristic parameters when the numerical control program includes a command that instructs execution of identification.

11. The numerical control system according to claim 10, wherein the processing circuitry corrects commands for the machine drive systems according to results simulated.

12. The numerical control system according to claim 1, wherein the cutting process model is a mathematical model for calculating an uncut chip thickness based on a tool rotation angle and a relative displacement between a tooth edge of the tool and a workpiece machined by the tool, and calculating a cutting force produced based on the uncut chip thickness between the tool and the workpiece, and the dynamics model is a mathematical model for calculating disturbance forces or disturbance torques transmitted to the machine drive systems through mechanical structures including the tool or the workpiece when the cutting force is produced, and calculating position deviations produced at the machine drive systems through the mechanical structures when the cutting force is produced.

13. The numerical control system according to claim 12, wherein the cutting process model is a model in which the uncut chip thickness is calculated based on a difference between a trajectory formed by a tooth edge of the tool involved in cutting and a previous machined surface formed by a tooth edge one or more teeth before the tooth edge involved in cutting.

14. The numerical control system according to claim 12, wherein the cutting process model is a model in which a correction amount corresponding to a number indicating the tooth edge of the tool and a rotation angle of the tool, is added to or subtracted from the uncut chip thickness.

15. The numerical control system according to claim 12, wherein the cutting process model is a model in which it is determined whether the tooth edge contacts the workpiece based on the position deviation at each rotation angle of the tool or time, and when the tooth edge contacts the workpiece, the uncut chip thickness is calculated, and when the tooth edge does not contact the workpiece, the uncut chip thickness is calculated to zero.

19. The numerical control system according to claim 6, wherein the processing circuitry corrects time lags produced between a signal indicating the detection result of the motor current, a signal indicating the detection result of the position of the motor, and a signal indicating the detection result of the sensor, and estimates the disturbance force or the disturbance torque, using the signals corrected in the time lags.

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting processing circuitry nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the processing circuitry language, calculating in the context of this claim encompasses the user manually calculating or thinking about parameters that determine models. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – processing circuitry, sensors. The processing circuitry is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The sensors add only insignificant extrasolution activity (such as mere data gathering).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of processing circuitry amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The sensors add only insignificant extrasolution activity (such as mere data gathering) (see that the sensors are conventional in paragraph 4-6 of the instant specification).  The claim is not patent eligible.
Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. A numerical control system that controls machine drive systems included in a machine tool that performs machining using a tool, according to a numerical control program, the system comprising: processing circuitry to acquire a disturbance force or a disturbance torque applied to each of the machine drive systems, and coordinate-transform the disturbance force or the disturbance torque into a tool reference coordinate system for output; and to calculate cutting process parameters that determine characteristics of a cutting process model and dynamic characteristic parameters that determine characteristics of a dynamics model of the machine tool, using the disturbance force or the disturbance torque output, states of the machine drive systems, predetermined equation models, and cutting conditions, wherein the equation models define relationships between the cutting process parameters, the dynamic characteristic parameters, and the disturbance force or the disturbance torque; 
the processing circuitry further to correct commands of the numerical control program based on a simulation of the dynamics model and the cutting processing model (see paragraphs 139, 37, 38 of the instant specification). 
The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pub. No. 2004/0128030 to Nagata teaches 
1. A numerical control system that controls machine drive systems included in a machine tool that performs machining using a tool, according to a numerical control program, the system comprising: processing circuitry to acquire a disturbance force or a disturbance torque applied to each of the machine drive systems, and coordinate-transform the disturbance force or the disturbance torque into a tool reference coordinate system for output (Abstract, paragraphs 10-20); and to calculate dynamic characteristic parameters that determine characteristics of a dynamics model of the machine tool, using the disturbance force or the disturbance torque output, states of the machine drive systems, predetermined equation models, and cutting conditions, wherein the equation models define relationships between the dynamic characteristic parameters, and the disturbance force or the disturbance torque (paragraphs 19-20, 94-123).
And, U.S. Pub. No. 2004/0258495 to Kakino teaches
1. A numerical control system that controls machine drive systems included in a machine tool that performs machining using a tool, according to a numerical control program, the system comprising: processing circuitry to acquire a disturbance force or a disturbance torque applied to each of the machine drive systems, and coordinate-transform the disturbance force or the disturbance torque into a tool reference coordinate system for output (paragraphs 5, 39); and to calculate cutting process parameters that determine characteristics of a cutting process model using the disturbance force or the disturbance torque output, states of the machine drive systems, predetermined equation models, and cutting conditions, wherein the equation models define relationships between the cutting process parameters, and the disturbance force or the disturbance torque (paragraphs 28-74).
Neither Nagata nor Kakino, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1. A numerical control system that controls machine drive systems included in a machine tool that performs machining using a tool, according to a numerical control program, the system comprising: processing circuitry to acquire a disturbance force or a disturbance torque applied to each of the machine drive systems, and coordinate-transform the disturbance force or the disturbance torque into a tool reference coordinate system for output; and to calculate cutting process parameters that determine characteristics of a cutting process model and dynamic characteristic parameters that determine characteristics of a dynamics model of the machine tool, using the disturbance force or the disturbance torque output, states of the machine drive systems, predetermined equation models, and cutting conditions, wherein the equation models define relationships between the cutting process parameters, the dynamic characteristic parameters, and the disturbance force or the disturbance torque; the processing circuitry further to correct commands of the numerical control program based on a simulation of the dynamics model and the cutting processing model.
It is for these reasons that applicant’s invention defines over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896